


110 HR 5944 IH: Enhancement of Recruitment,

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5944
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Putnam (for
			 himself, Mr. Wilson of South Carolina,
			 Mrs. Drake,
			 Mr. Kline of Minnesota, and
			 Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to improve
		  educational assistance for members of the Armed Forces and veterans in order to
		  enhance recruitment and retention for the Armed Forces, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Enhancement of Recruitment,
			 Retention, and Readjustment Through Education Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Plan on coordination of current educational assistance
				programs and development of additional educational assistance programs to
				enable career-oriented members of the Armed Forces to attain a bachelor's
				degree.
					Sec. 4. Increase in rates of basic educational assistance under
				the Montgomery GI Bill.
					Sec. 5. Annual stipend for recipients of basic educational
				assistance under the Montgomery GI Bill.
					Sec. 6. Increase in rates of educational assistance for members
				of the Selected Reserve.
					Sec. 7. Increase in rates of educational assistance for reserve
				component members supporting contingency operations and other operations with
				extended service in the Selected Reserve.
					Sec. 8. Enhancement of transferability of entitlement to
				educational assistance.
					Sec. 9. Use of educational assistance to repay Federal student
				loans.
					Sec. 10. Educational assistance for graduates of the service
				academies and Reserve Officers' Training Corps programs.
					Sec. 11. Opportunity for current and certain retired VEAP-era
				personnel to enroll in basic educational assistance under the Montgomery GI
				Bill.
					Sec. 12. College Patriots Grant Program.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The World War
			 II-era GI Bill assisted almost 8,000,000 members of the Armed Forces in
			 readjusting to civilian life after completing their service to the nation. With
			 the support and assistance of America’s colleges and universities, the GI Bill
			 provided incentives that transformed American society, making a college degree
			 a realizable goal for millions of Americans.
			(2)In the years
			 following World War II, the GI Bill continued to provide educational benefits
			 for members of the Armed Forces who had been drafted into or volunteered for
			 service.
			(3)The establishment
			 of the All Volunteer Force in 1973, and its development since its inception,
			 has produced highly professional Armed Forces that are recognized as the most
			 effective fighting force the world has ever seen.
			(4)The Sonny
			 Montgomery GI Bill was enacted in 1984 to sustain the All Volunteer Force by
			 providing educational benefits to aid in the recruitment and retention of
			 highly qualified personnel for the Armed Forces and to assist veterans in
			 readjusting to civilian life. Today, it remains a cornerstone of military
			 recruiting and retention planning for the Armed Forces and continues to fulfill
			 its original purposes.
			(5)The All Volunteer
			 Force depends for its effectiveness and vitality on successful recruiting of
			 highly capable men and women, and retention for careers of soldiers, sailors,
			 airmen, and marines, in both the active and reserve components of the Armed
			 Forces, who, with the support of their families and loved ones, develop into
			 professional, dedicated, and experienced officers, noncommissioned officers,
			 and petty officers.
			(6)The achievement of
			 educational goals, including obtaining the means to a college degree, has
			 traditionally been a key reason for volunteering for service in the Armed
			 Forces. For members who serve a career in the Armed Forces, this goal extends
			 to their spouses and children and has resulted in requests for the option to
			 transfer educational benefits under the GI Bill to spouses and children.
			(7)As in the
			 aftermath of World War II, colleges and universities throughout the United
			 States should demonstrate their and the Nation’s appreciation to veterans by
			 dedicated programs providing financial aid.
			(8)It is in that
			 national interest for the United States—
				(A)to express the
			 gratitude of the American people by assisting those who have honorably served
			 in the Armed Forces and returned to civilian life to achieve their educational
			 goals;
				(B)to provide
			 significant educational benefits to provide incentives for successful
			 recruiting;
				(C)to motivate
			 continued service in the All Volunteer Force by those members with the
			 potential for military careers and their spouses and children; and
				(D)to assist those who
			 serve and their families in achieving their personal goals, including higher
			 education, while progressing in a military career.
				3.Plan on
			 coordination of current educational assistance programs and development of
			 additional educational assistance programs to enable career-oriented members of
			 the Armed Forces to attain a bachelor's degree
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the outstanding
			 men and women who volunteer for service in the Armed Forces and demonstrate
			 through their service the ability, motivation, and commitment to serve as
			 career commissioned officers, noncommissioned officers, petty officers, and
			 warrant officers should be given the opportunities and resources needed to
			 obtain a bachelor's degree before they complete active duty and retire from the
			 Armed Forces; and
				(2)every effort
			 should be made by the leaders of the Army, Navy, Marine Corps, Air Force, and
			 Coast Guard to demonstrate to members of the Armed Forces who are willing to
			 serve and study that the dual goals of attaining a bachelor's degree and a
			 distinguished military career are achievable and not mutually exclusive.
				(b)Plan To
			 coordinate and develop educational assistance programs
				(1)Plan
			 requiredThe Secretary of Defense, in consultation with the
			 Secretary of Veterans Affairs, shall develop a plan to make the attainment of a
			 bachelor's degree an achievable goal for members of the Armed Forces who are
			 motivated towards careers in the Armed Forces and who are able and willing to
			 accept the challenges of military duty and pursuit of college level
			 studies.
				(2)Advice of the
			 service chiefsThe Secretary of Defense shall develop the plan
			 required by paragraph (1) with the advice of the Chief of Staff of the Army,
			 the Chief of Naval Operations, the Chief of Staff of the Air Force, and the
			 Commandant of the Marine Corps.
				(3)ElementsThe
			 plan required by paragraph (1) shall include the following:
					(A)Appropriate
			 elements of current programs to assist members of the Armed Forces in obtaining
			 college-level education, including tuition assistance programs, distance
			 learning programs, and technical training and education provided by the
			 military departments, including programs currently administered by the
			 Secretary of Veterans Affairs.
					(B)Appropriate
			 elements of current programs to provide members of the Armed Forces with
			 assistance in obtaining college-level credit for the technical training and
			 experience they undergo during their military career.
					(C)One or more
			 additional education programs to assist members of the Armed Forces in
			 obtaining a college-level education, including mechanisms for the provision by
			 the military departments of guidance, mentoring, and resources to assist
			 members in achieving their professional military and personal educational
			 goals.
					(D)Such additional
			 programs or mechanisms, such as sabbaticals from the Armed Forces or
			 college-level education provided or funded by the military departments, as the
			 Secretary of Defense considers appropriate to assist members of the Armed
			 Forces in making adequate progress towards a bachelor's degree from an
			 accredited institution of higher education while continuing a successful
			 military career.
					(E)Such mechanisms
			 for the application of the elements of the plan to members of the National
			 Guard and Reserves as the Secretary of Defense considers appropriate to ensure
			 that such members receive appropriate assistance in achieving their
			 professional military and personal educational goals.
					(F)Such elements of
			 current programs of the military departments for in-service education of
			 members of the Armed Forces as the Secretary of Defense considers appropriate
			 to maintain and enhance the recruitment and retention by the Armed Forces of
			 highly trained and experienced military leaders.
					(4)Submittal to
			 CongressThe Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives a report
			 setting forth the plan required by paragraph (1) not later than August 1,
			 2009.
				4.Increase in rates
			 of basic educational assistance under the Montgomery GI Bill
			(a)Increase in
			 general rates and augmented rates for extended service
				(1)Rates based on
			 three years of obligated serviceSubsection (a)(1) of section
			 3015 of title 38, United States Code, is amended by striking on a
			 full-time basis, at the monthly rate of and all that follows and
			 inserting “on a full-time basis—
					
						(A)in the case of an
				individual who served on active duty in the Armed Forces for 12 or more years,
				at the monthly rate of—
							(i)for months
				occurring during fiscal year 2009, $1,650;
							(ii)for months
				occurring during fiscal year 2010, $1,800;
							(iii)for months
				occurring during fiscal year 2011, $2,000; and
							(iv)for months
				occurring during a subsequent fiscal year, the amount for months occurring
				during the preceding fiscal year increased under subsection (h); and
							(B)in the case of an
				individual who served on active duty in the Armed Forces for less than 12
				years, at the monthly rate of—
							(i)for months
				occurring during fiscal year 2009, $1,500; and
							(ii)for months
				occurring during a subsequent fiscal year, the amount for months occurring
				during the preceding fiscal year increased under subsection (h);
				or
							.
				(2)Rates based on
			 two years of obligated serviceSubsection (b)(1) of such section
			 is amended—
					(A)by striking
			 subparagraphs (A) through (C) and inserting the following new subparagraph
			 (A):
						
							(A)for months
				occurring during fiscal year 2009, $950;
				and
							;
				and
					(B)by redesignating
			 subparagraph (D) as subparagraph (B).
					(b)Effective
			 date
				(1)In
			 generalThe amendments made
			 by subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to basic educational assistance payable for months beginning on or
			 after that date.
				(2)Limitation on
			 cost-of-living adjustments
					(A)Certain rates
			 based on three years of obligated serviceNo adjustment under
			 subsection (h) of section 3015 of title 38, United States Code, shall be made
			 in the rates of educational assistance payable under subsection (a)(1)(A) of
			 such section (as amended by subsection (a)(1) of this section) for any of
			 fiscal years 2009 through 2011.
					(B)Other
			 ratesNo adjustment under subsection (h) of section 3015 of title
			 38, United States Code, shall be made in the rates of educational assistance
			 payable under subsection (a)(1)(B) of such section (as so amended), or
			 subsection (b) of such section, for fiscal year 2009.
					5.Annual stipend for
			 recipients of basic educational assistance under the Montgomery GI
			 Bill
			(a)Entitlement to
			 stipend
				(1)In
			 generalSubchapter II of chapter 30 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						3020A.Educational
				stipend
							(a)EntitlementEach individual receiving basic educational
				assistance under this subchapter who is pursuing a program of education at an
				institution of higher learning (as such term is defined in section 3452(f) of
				this title) is entitled to an educational stipend under this section.
							(b)Amount of
				stipendThe educational
				stipend payable under this section to an individual entitled to such a stipend
				shall be paid—
								(1)in the case of an
				individual pursuing an approved program of education on at least a half-time
				basis, at the annual rate of $500; and
								(2)in the case of an individual pursuing an
				approved program of education on less than a half-time basis, at the annual
				rate of $350.
								(c)Payment
				frequency and methodThe
				educational stipend payable under this subsection shall be paid with such
				frequency (including by lump sum), and by such mechanisms, as the Secretary
				shall prescribe for purposes of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by adding at the end of the items relating to subchapter
			 II the following new item:
					
						
							3020A. Educational
				stipend.
						
						.
				(b)Effective
			 dateSection 3020A of title 38, United States Code, as added by
			 subsection (a), shall take effect on the date that is one year after the date
			 of the enactment of this Act.
			6.Increase in rates
			 of educational assistance for members of the Selected Reserve
			(a)Increase in
			 ratesSection 16131(b)(1) of title 10, United States Code, is
			 amended—
				(1)in subparagraph
			 (A), by striking $251 and inserting $634;
				(2)in subparagraph
			 (B), by striking $188 and inserting $474;
			 and
				(3)in subparagraph
			 (C), by striking $125 and inserting $314.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made
			 by subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to educational assistance payable for months beginning on or after that
			 date.
				(2)No
			 cost-of-living adjustmentNo adjustment under paragraph (2) of
			 section 16131(b) of title 10, United States Code, shall be made in the rates of
			 educational assistance payable under paragraph (1) of such section for fiscal
			 year 2009.
				7.Increase in rates
			 of educational assistance for reserve component members supporting contingency
			 operations and other operations with extended service in the Selected
			 Reserve
			(a)Increase in
			 rates for extended serviceParagraph (2) of section 16162(c) of
			 title 10, United States Code, is amended to read as follows:
				
					(2)The educational assistance allowance
				provided under this chapter shall be the amount as follows (as adjusted under
				paragraphs (3) and (4)):
						(A)In the case of a member who serves an
				aggregate of 12 years or more in the Selected Reserve of the Ready Reserve, the
				amount provided under section 3015(a)(1)(A) of title 38 for the fiscal year
				concerned, except that if a member otherwise covered by this subparagraph
				ceases serving in the Selected Reserve the amount shall be the amount provided
				under subparagraph (B) of this paragraph.
						(B)In the case of any other member, the
				amount provided under section 3015(a)(1)(B) of title 38 for the fiscal year
				concerned.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008, and shall apply with respect to educational assistance payable
			 for months beginning on or after that date.
			8.Enhancement of
			 transferability of entitlement to educational assistance
			(a)Modification of
			 authority To transfer entitlement under Montgomery GI bill
				(1)In
			 generalSubsection (a) of section 3020 of title 38, United States
			 Code, is amended to read as follows:
					
						(a)In
				generalSubject to the provisions of this section, the Secretary
				of Defense shall authorize each Secretary concerned to permit an individual
				described in subsection (b) who is entitled to basic educational assistance
				under this subchapter to elect to transfer to one or more of the dependents
				specified in subsection (c) the unused portion of such individual's entitlement
				to such assistance, subject to the limitation under subsection
				(d).
						.
				(2)Eligible
			 individualsSubsection (b) of such section is amended to read as
			 follows:
					
						(b)Eligible
				individualsAn individual referred to in subsection (a) is any
				member of the Armed Forces serving on active duty or as a member of the
				Selected Reserve who, at the time of the approval by the Secretary concerned of
				the member's request to transfer entitlement to basic educational assistance
				under this section—
							(1)has completed six
				years of service in the Armed Forces; and
							(2)meets such other
				requirements as the Secretary of Defense may prescribe for purposes of this
				section.
							.
				
				(3)Limitations on
			 months of transferSubsection (d) of such section is amended to
			 read as follows:
					
						(d)Number of months
				transferrable(1)Except as provided in
				paragraphs (2) and (3), an individual may transfer under this section any
				number of months of unused entitlement of the individual to basic educational
				assistance under this chapter.
							(2)In the case of an individual who has
				completed at least six but less than 12 years of service in the Armed Forces at
				the time of the approval by the Secretary concerned of the individual's request
				to transfer entitlement under this section, the number of months that may be
				transferred by the individual under this section may not exceed the lesser
				of—
								(A)the number of months transferrable by
				the individual under paragraph (1); or
								(B)18
				months.
								.
				(4)Timing,
			 revocation, and modification of transferSubsection (f) of such
			 section is amended—
					(A)in paragraph (1),
			 by striking without regard and all that follows and inserting
			 while the individual is a member of the Armed Forces.;
			 and
					(B)in paragraph
			 (2)(A), by inserting while the individual is serving as a member of the
			 Armed Forces or in the Selected Reserve after at any
			 time.
					(5)Exclusion from
			 marital propertySubsection (f) of such section is further
			 amended by adding at the end the following new paragraph:
					
						(3)Entitlement transferred under this
				section may not be treated as marital property, or the asset of a marital
				estate, subject to division in a divorce or other civil
				proceeding.
						.
				(6)OverpaymentSubsection
			 (i) of such section is amended—
					(A)by striking
			 (1) before In the event; and
					(B)by striking
			 paragraphs (2) and (3).
					(7)RegulationsSubsection
			 (k) of such section is amended to read as follows:
					
						(k)RegulationsThe
				Secretary of Defense shall, in coordination with the Secretary of Veterans
				Affairs, prescribe regulations for purposes of this section. Such regulations
				shall specify the following:
							(1)The circumstances
				under which the Secretaries concerned may permit and approve transfers of
				entitlement under this section.
							(2)Such requirements
				for eligibility for transfer of entitlement under this section as the Secretary
				of Defense considers appropriate for purposes of subsection (b)(2).
							(3)The manner and
				effect of an election to modify or revoke a transfer of entitlement under
				subsection
				(f)(2).
							.
				(8)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
					
						3020.Transfer of
				entitlement to basic educational
				assistance
						.
				(9)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by striking the item relating to section 3020 and
			 inserting the following:
					
						
							3020. Transfer of entitlement to basic educational
				assistance.
						
						.
				(b)Authority for
			 transfer of entitlement under reserve components educational assistance
			 programs
				(1)Selected reserve
			 program
					(A)In
			 generalChapter 1606 of title 10, United States Code, is amended
			 by inserting after section 16131a the following new section:
						
							16131b.Transfer of
				entitlement to educational assistance
								(a)In
				generalSubject to the provisions of this section, the Secretary
				concerned may permit a member of the Armed Forces described in subsection (b)
				who is entitled to educational assistance under this chapter to elect to
				transfer to one or more of the dependents specified in subsection (c) a portion
				of such member's entitlement to such assistance, subject to the limitations
				under subsection (d).
								(b)Eligible
				membersA member described in this subsection is a member of the
				Selected Reserve of the Ready Reserve who, at the time of the approval of the
				member's request to transfer entitlement to educational assistance under this
				section—
									(1)has completed at
				least six years of service in the Selected Reserve; and
									(2)meets such other
				requirements as the Secretary of Defense may prescribe for purposes of this
				section.
									(c)Eligible
				dependentsA member approved to transfer an entitlement to
				educational assistance under this section may transfer the member's entitlement
				as follows:
									(1)To the member's
				spouse.
									(2)To one or more of
				the member's children.
									(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
									(d)Number of months
				transferrable(1)Except as provided in paragraph (2), a
				member may transfer under this section any number of months of unused
				entitlement of the member to educational assistance under this chapter.
									(2)In the case of a member who has completed
				at least six but less than 12 years of service in the Selected Reserve at the
				time of the approval by the Secretary concerned of the member's request to
				transfer entitlement under this section, the number of months that may be
				transferred by the member under this section may not exceed the lesser
				of—
										(A)the number of months transferrable by the
				individual under paragraph (1); or
										(B)18 months.
										(e)Designation of
				transfereeA member transferring an entitlement to educational
				assistance under this section shall—
									(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
									(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
									(3)specify the period
				for which the transfer shall be effective for each dependent designated under
				paragraph (1).
									(f)Time for
				transfer; revocation and modification(1)Subject to the time
				limitation for use of entitlement under section 16133 of this title, a member
				approved to transfer entitlement to educational assistance under this section
				may transfer such entitlement at any time after the approval of the member's
				request to transfer such entitlement.
									(2)(A)A member transferring
				entitlement under this section may modify or revoke at any time the transfer of
				any unused portion of the entitlement so transferred.
										(B)The modification or revocation of the
				transfer of entitlement under this paragraph shall be made by the submittal of
				written notice of the action to both the Secretary concerned and the Secretary
				of Veterans Affairs.
										(3)Entitlement transferred under this
				section may not be treated as marital property, or the asset of a marital
				estate, subject to division in a divorce or other civil proceeding.
									(g)Commencement of
				useA dependent to whom entitlement to educational assistance is
				transferred under this section may not commence the use of the transferred
				entitlement until—
									(1)in the case of
				entitlement transferred to a spouse, the completion by the member making the
				transfer of six years of service in the Selected Reserve; or
									(2)in the case of
				entitlement transferred to a child, both—
										(A)the completion by
				the member making the transfer of six years of service in the Selected Reserve;
				and
										(B)either—
											(i)the completion by
				the child of the requirements of a secondary school diploma (or equivalency
				certificate); or
											(ii)the attainment by
				the child of 18 years of age.
											(h)Additional
				administrative matters(1)The use of any
				entitlement to educational assistance transferred under this section shall be
				charged against the entitlement of the member making the transfer at the rate
				of one month for each month of transferred entitlement that is used.
									(2)Except as provided under subsection
				(e)(2) and subject to paragraphs (5) and (6), a dependent to whom entitlement
				is transferred under this section is entitled to educational assistance under
				this chapter in the same manner as the member from whom the entitlement was
				transferred.
									(3)The monthly rate of educational
				assistance payable to a dependent to whom entitlement is transferred under this
				section shall be the monthly amount payable to the member making the transfer
				under section 16131 or 16132a of this title, as applicable.
									(4)(A)The death of a member
				transferring entitlement under this section shall not affect the use of the
				entitlement by the dependent to whom the entitlement is transferred.
										(B)The involuntary separation or
				retirement of a member transferring entitlement under this section because of a
				nondiscretionary provision of law for age or for years of service, as described
				in section 16133(b) of this title, or medical disqualification which is not the
				result of gross negligence or misconduct of the member shall not affect the use
				of entitlement by the dependent to whom the entitlement is transferred.
										(5)A child to whom entitlement is
				transferred under this section may not use any entitlement so transferred after
				attaining the age of 26 years.
									(6)The purposes for which a dependent to
				whom entitlement is transferred under this section may use such entitlement
				shall include the pursuit and completion of the requirements of a secondary
				school diploma (or equivalency certificate).
									(7)The administrative provisions of this
				chapter shall apply to the use of entitlement transferred under this section,
				except that the dependent to whom the entitlement is transferred shall be
				treated as the eligible member for purposes of such provisions.
									(i)Overpayment(1)In the event of an
				overpayment of educational assistance with respect to a dependent to whom
				entitlement is transferred under this section, the dependent and the member
				making the transfer shall be jointly and severally liable to the United States
				for the amount of the overpayment for purposes of section 3685 of title
				38.
									(2)(A)Except as provided in
				subparagraph (B), in the case of a member transferring entitlement under this
				section whose eligibility is terminated under section 16134(2) of this title,
				the amount of any transferred entitlement under this section that is used by a
				dependent of the member as of the date of the failure of the member to
				participate satisfactorily in training as specified in section 16134(2) of this
				title shall be treated as an overpayment of educational assistance under
				paragraph (1).
										(B)Subparagraph (A) shall not apply in
				the case of a member who fails to complete service agreed to by the
				member—
											(i)by reason of the death of the member;
				or
											(ii)for a reason referred to in section
				16133(b) of this title.
											(j)Approvals of
				transfer subject to availability of appropriationsThe Secretary
				concerned may approve transfers of entitlement to educational assistance under
				this section in a fiscal year only to the extent that appropriations for
				military personnel are available in that fiscal year for purposes of making
				deposits in the Department of Defense Education Benefits Fund under section
				2006 of this title in that fiscal year to cover the present value of future
				benefits payable from the Fund for the Department of Defense portion of
				payments of educational assistance attributable to increased usage of benefits
				as a result of such transfers of entitlement in that fiscal year.
								(k)RegulationsThe
				Secretary of Defense shall, in consultation with the Secretary of Veterans
				Affairs, prescribe regulations for purposes of this section. Such regulations
				shall specify the following:
									(1)The circumstances
				under which the Secretaries concerned may permit and approve transfers of
				entitlement under this section.
									(2)Such requirements
				for eligibility for transfer of entitlement under this section as the Secretary
				of Defense considers appropriate for purposes of subsection (b)(2).
									(3)The manner and
				effect of an election to modify or revoke a transfer of entitlement under
				subsection
				(f)(2).
									.
					(B)Clerical
			 amendmentThe table of sections at the beginning of chapter 1606
			 of such title is amended by inserting after the item relating to section 16131a
			 the following new item:
						
							
								16131b. Transfer of entitlement to educational
				assistance.
							
							.
					(2)Program for
			 reserve components supporting contingency and other operations
					(A)In
			 generalChapter 1607 of title 10, United States Code, is amended
			 by inserting after section 16162a the following new section:
						
							16162b.Transfer of
				entitlement to educational assistance
								(a)In
				generalSubject to the provisions of this section, the Secretary
				concerned may permit a member of the Armed Forces described in subsection (b)
				who is entitled to educational assistance under this chapter to elect to
				transfer to one or more of the dependents specified in subsection (c) a portion
				of such member's entitlement to such assistance, subject to the limitations
				under subsection (d).
								(b)Eligible
				membersA member referred to in subsection (a) is a member of the
				Armed Forces who, at the time of the approval of the member's request to
				transfer entitlement to educational assistance under this section—
									(1)has completed at
				least six years of service in the Armed Forces; and
									(2)meets such other
				requirements as the Secretary of Defense may prescribe for purposes of this
				section.
									(c)Eligible
				dependentsA member approved to transfer an entitlement to
				educational assistance under this section may transfer the member's entitlement
				as follows:
									(1)To the member's
				spouse.
									(2)To one or more of
				the member's children.
									(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
									(d)Number of months
				transferrable(1)Except as provided in paragraph (2), a
				member may transfer under this section any number of months of unused
				entitlement of the member to educational assistance under this chapter.
									(2)In the case of a member who has completed
				at least six but less than 12 years of service in the Armed Forces at the time
				of the approval by the Secretary concerned of the member's request to transfer
				entitlement under this section, the number of months that may be transferred by
				the member under this section may not exceed the lesser of—
										(A)the number of months transferrable by the
				individual under paragraph (1); or
										(B)18 months.
										(e)Designation of
				transfereeA member transferring an entitlement to educational
				assistance under this section shall—
									(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
									(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
									(3)specify the period
				for which the transfer shall be effective for each dependent designated under
				paragraph (1).
									(f)Time for
				transfer; revocation and modification(1)Subject to the time
				limitation for use of entitlement under section 16164 of this title, a member
				approved to transfer entitlement to educational assistance under this section
				may transfer such entitlement only while serving as a member of the Armed
				Forces when the transfer is executed.
									(2)(A)A member transferring
				entitlement under this section may modify or revoke at any time the transfer of
				any unused portion of the entitlement so transferred.
										(B)The modification or revocation of the
				transfer of entitlement under this paragraph shall be made by the submittal of
				written notice of the action to both the Secretary concerned and the Secretary
				of Veterans Affairs.
										(g)Commencement of
				useA dependent to whom entitlement to educational assistance as
				transferred under this section may not commence the use of the transferred
				entitlement until—
									(1)in the case of
				entitlement transferred to a spouse, the completion by the member making the
				transfer of the years of service in the Armed Forces applicable to the member
				under subsection (b); or
									(2)in the case of
				entitlement transferred to a child, both—
										(A)the completion by
				the member making the transfer of the years of service in the Armed Forces
				applicable to the member under subsection; and
										(B)either—
											(i)the completion by
				the child of the requirements of a secondary school diploma (or equivalency
				certificate); or
											(ii)the attainment by
				the child of 18 years of age.
											(h)Additional
				administrative matters(1)The use of any
				entitlement to educational assistance transferred under this section shall be
				charged against the entitlement of the member making the transfer at the rate
				of one month for each month of transferred entitlement that is used.
									(2)Except as provided under subsection
				(e)(2) and subject to paragraphs (5) and (6), a dependent to whom entitlement
				is transferred under this section is entitled to educational assistance under
				this chapter in the same manner as the member from whom the entitlement was
				transferred.
									(3)The monthly rate of educational
				assistance payable to a dependent to whom entitlement is transferred under this
				section shall be the monthly amount payable to the member making the transfer
				under section 16162 or 16162a of this title, as applicable.
									(4)The death of a member transferring an
				entitlement under this section shall not affect the use of the entitlement by
				the dependent to whom the entitlement is transferred.
									(5)A child to whom entitlement is
				transferred under this section may not use any entitlement so transferred after
				attaining the age of 26 years.
									(6)The purposes for which a dependent to
				whom entitlement is transferred under this section may use such entitlement
				shall include the pursuit and completion of the requirements of a secondary
				school diploma (or equivalency certificate).
									(7)The administrative provisions of this
				chapter shall apply to the use of entitlement transferred under this section,
				except that the dependent to whom the entitlement is transferred shall be
				treated as the eligible member for purposes of such provisions.
									(i)OverpaymentIn
				the event of an overpayment of educational assistance with respect to a
				dependent to whom entitlement is transferred under this section, the dependent
				and the member making the transfer shall be jointly and severally liable to the
				United States for the amount of the overpayment for purposes of section 3685 of
				title 38.
								(j)Approvals of
				transfer subject to availability of appropriationsThe Secretary
				concerned may approve transfers of entitlement to educational assistance under
				this section in a fiscal year only to the extent that appropriations for
				military personnel are available in that fiscal year for purposes of making
				deposits in the Department of Defense Education Benefits Fund under section
				2006 of this title in that fiscal year to cover the present value of future
				benefits payable from the Fund for the Department of Defense portion of
				payments of educational assistance attributable to increased usage of benefits
				as result of such transfers of entitlement in that fiscal year.
								(k)RegulationsThe
				Secretary of Defense, in consultation with the Secretary of Veterans Affairs,
				shall prescribe regulations for purposes of this section. Such regulations
				shall specify the following:
									(1)The circumstances
				under which the Secretaries concerned may permit and approve transfers of
				entitlement under this section.
									(2)Such requirements
				for eligibility for transfer of entitlement under this section as the Secretary
				of Defense considers appropriate for purposes of subsection (b)(2).
									(3)The manner and
				effect of an election to modify or revoke a transfer of entitlement under
				subsection
				(f)(2).
									.
					(B)Clerical
			 amendmentThe table of sections at the beginning of chapter 1607
			 of such title is amended by inserting after the item relating to section 16162a
			 the following new item:
						
							
								16162b. Transfer of entitlement to educational
				assistance.
							
							.
					(3)Funding under
			 department of defense education benefits fundSection
			 2006(b)(2)(D) of title 10, United States Code, is amended by inserting before
			 the period at the end the following: , including payments attributable
			 to increased usage of benefits as a result of transfers of entitlement to
			 educational assistance under sections 16131b and 16162b of this
			 title.
				(c)Effective
			 dateThe amendments made by this subsection shall take effect on
			 October 1, 2009.
			9.Use of educational
			 assistance to repay Federal student loans
			(a)Use of
			 educational assistance To repay Federal student loans
				(1)In
			 generalSubchapter II of chapter 30 of title 38, United States
			 Code, as amended by section 5(a) of this Act, is further amended by inserting
			 after section 3020A the following new section:
					
						3020B.Use of basic
				educational assistance benefits for repayment of Federal student loans
				
							(a)In
				generalAn individual entitled to basic educational assistance
				under this subchapter who is serving on active duty in the Armed Forces may
				elect to apply amounts of basic educational assistance otherwise available to
				the individual under this subchapter to repay all or a portion of the
				outstanding principal and interest on any Federal student loan owed by the
				individual for the individual's pursuit of a course of education.
							(b)Designation of
				loans and amounts payableAn individual electing under this
				section to apply amounts of basic educational assistance to the payment of the
				outstanding principal and interest on Federal student loans shall designate (in
				such form and manner as the Secretary shall prescribe for purposes of this
				section) the following:
								(1)Each Federal
				student loan of the individual for which payment shall be made under this
				section.
								(2)For each Federal
				student loan designated under paragraph (1), the monthly amount to be paid
				under this section.
								(c)Limitation on
				amount of payments(1)The monthly amount
				payable with respect to an individual under this section may not exceed the
				monthly rate of basic educational assistance to which the individual is
				otherwise entitled under this subchapter at the time of payment of such monthly
				amount.
								(2)The aggregate amount of basic
				educational assistance payable with respect to an individual under this section
				for any 12-month period may not exceed $6,000.
								(d)Frequency of
				paymentsPayment of amounts of principal and interest on Federal
				student loans of an individual under this section shall be made on a monthly
				basis.
							(e)Cessation of
				paymentsPayments made under this section with respect to an
				individual shall cease if the individual ceases serving on active duty in the
				Armed Forces, effective as of the first month that begins after the date on
				which the individual ceases serving on active duty in the Armed Forces.
							(f)Charge against
				entitlementThe period of entitlement to basic educational
				assistance under this subchapter of an individual for whom payments are made
				under this section shall be charged at the rate of one month for each payment
				or aggregate of payments under this section that are equivalent in amount to
				the monthly rate of basic educational assistance to which the individual is
				otherwise entitled under this subchapter.
							(g)RegulationsThe
				Secretary shall prescribe such regulations as the Secretary considers
				appropriate for purposes of the administration of this section.
							(h)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et
				seq.).
							.
				(2)Clerical
			 amendmentThe table of sections of subchapter II of chapter 30 of
			 such title, as so amended, is further amended by inserting after the item
			 relating to section 3020A the following new item:
					
						
							3020B. Use of basic educational assistance
				benefits for repayment of Federal student
				loans.
						
						.
				(b)Effective
			 DateSection 3020B of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to educational assistance payable for
			 months that begin on or after the date that is one year after the date of the
			 enactment of this Act.
			10.Educational
			 assistance for graduates of the service academies and Reserve Officers'
			 Training Corps programs
			(a)Active duty
			 program
				(1)In
			 generalSubsection (a)(1) of section 3011 of title 38, United
			 States Code, is amended—
					(A)in subparagraph
			 (B), by striking or at the end;
					(B)in subparagraph
			 (C), by adding or at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)after September
				30, 2009—
								(i)receives a
				commission as an officer in the Armed Forces—
									(I)upon graduation
				from the United States Military Academy, the United States Naval Academy, the
				United States Air Force Academy, or the Coast Guard Academy; or
									(II)upon completion
				of a Senior Reserve Officers' Training Corps program under chapter 103 of title
				10; and
									(ii)completes at
				least five years of continuous active duty in the Armed Forces (excluding any
				period of obligated service in connection with receipt of a commission as an
				officer in the Armed Forces under clause (i) and excluding any other period of
				obligated service in connection with education, training, or instruction
				provided or funded, whether in whole or in part, by the United
				States);
								.
					(2)Conforming
			 amendmentsSuch section is further amended—
					(A)in subsection (b),
			 by striking subsection (c)(1) and inserting subsection
			 (c);
					(B)in subsection
			 (c)—
						(i)by
			 striking (1) after (c); and
						(ii)by
			 striking paragraphs (2) and (3); and
						(C)in subsection
			 (e)(1), by striking subsection (c)(1) and inserting
			 subsection (c).
					(b)Selected Reserve
			 program
				(1)In
			 generalSubsection (a)(1) of section 3012 of such title is
			 amended—
					(A)in subparagraph
			 (B), by striking or at the end;
					(B)in subparagraph
			 (C), by adding or at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)after September
				30, 2009—
								(i)receives a
				commission as an officer in the Armed Forces—
									(I)upon graduation
				from the United States Military Academy, the United States Naval Academy, the
				United States Air Force Academy, or the Coast Guard Academy; or
									(II)upon completion
				of a Senior Reserve Officers' Training Corps program under chapter 103 of title
				10; and
									(ii)completes at
				least five years of continuous active duty in the Armed Forces (excluding any
				period of obligated service in connection with receipt of a commission as an
				officer in the Armed Forces under clause (i) and excluding any other period of
				obligated service in connection with education, training, or instruction
				provided or funded, whether in whole or in part, by the United
				States);
								.
					(2)Conforming
			 amendmentsSuch section is further amended—
					(A)in subsection (c),
			 by striking subsection (d)(1) and inserting subsection
			 (d);
					(B)in subsection
			 (d)—
						(i)by
			 striking (1) after (d); and
						(ii)by
			 striking paragraphs (2) and (3); and
						(C)in subsection
			 (f)(1), by striking subsection (d)(1) and inserting
			 subsection (d).
					(c)Amount of basic
			 educational assistanceSection 3015(c) of such title is
			 amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Paragraph (1) of this section also
				applies to the following:
							(A)An individual entitled to an
				educational assistance allowance under section 3011 of this title by reason of
				subsection (a)(1)(D) of such section.
							(B)An individual entitled to an
				educational assistance allowance under section 3012 of this title by reason of
				subsection (a)(1)(D) of such
				section.
							.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009.
			11.Opportunity for
			 current and certain retired VEAP-era personnel to enroll in basic educational
			 assistance under the Montgomery GI Bill
			(a)Opportunity for
			 current and certain retired VEAP-era personnel To enroll
				(1)In
			 generalChapter 30 of title 38, United States Code, is amended by
			 inserting after section 3018C the following new section:
					
						3018D.Opportunity
				for current and certain retired VEAP-era personnel to enroll
							(a)In
				generalAn individual described in subsection (b) who makes an
				election described in paragraph (5) of such subsection is entitled to basic
				educational assistance under this chapter, subject to the provisions of
				subsection (d).
							(b)Covered
				individualsAn individual described in this subsection is an
				individual who meets each of the following requirements:
								(1)The individual
				first became a member of the Armed Forces or first entered on active duty as a
				member of the Armed Forces on or after January 1, 1977, but before July 1,
				1985.
								(2)The individual, as
				of the date of the individual's election under paragraph (5)—
									(A)is serving on
				active duty without a break in service (other than as described in section
				3202(1)(C) of this title) since the date the individual first became such a
				member or first entered on active duty as such a member; or
									(B)is retired from
				the Armed Forces after serving at least 20 years on active duty in the Armed
				Forces, which service included service on active duty in the Armed Forces on or
				after September 11, 2001, and elected not to participate in the program of
				educational assistance under chapter 32 of this title.
									(3)The individual,
				before applying for benefits under this section, has completed the requirements
				of a secondary school diploma (or equivalency certificate) or has successfully
				completed the equivalent of 12 semester hours in a program of education leading
				to a standard college degree, but has not completed the requirements for nor
				been awarded a bachelor's degree.
								(4)The
				individual—
									(A)in the case of an
				individual described by paragraph (2)(A), is discharged with an honorable
				discharge or released with service characterized as honorable by the Secretary
				concerned; or
									(B)in the case of an
				individual described by paragraph (2)(B), was discharged with an honorable
				discharge or released with service characterized as honorable by the Secretary
				concerned.
									(5)During the
				one-year period beginning on October 1, 2009, the individual makes an
				irrevocable election to receive benefits under this section pursuant to
				procedures which the Secretary of each military department shall provide in
				accordance with regulations prescribed by the Secretary of Defense for the
				purpose of carrying out this section or which the Secretary of Transportation
				shall provide for such purpose with respect to the Coast Guard when it is not
				operating as a service in the Navy.
								(c)Reduction of
				pay; collection and payment of amounts(1)In the case of an
				individual described by subsection (b) who makes an election under this section
				to become entitled to basic educational assistance under this chapter—
									(A)the basic pay or retired or retainer
				pay, as applicable, of the individual shall be reduced (in a manner determined
				by the Secretary concerned) until the total amount by which such pay is reduced
				is $2,700; or
									(B)to the extent that the basic pay of
				the individual is not so reduced before the individual’s discharge or release
				from active duty as described in subsection (d)(4)(A), the Secretary concerned
				shall collect from the individual an amount equal to the difference between
				$2,700 and the total amount of reductions with respect to the individual under
				subparagraph (A).
									(2)An individual covered by paragraph
				(1) may at any time pay the Secretary concerned an amount equal to the
				difference between the total of the reductions otherwise required with respect
				to the individual under that paragraph and the total amount of the reductions
				with respect to the individual under that paragraph at the time of the
				payment.
								(3)Any amounts collected under paragraph
				(1)(B) or paid under paragraph (2) shall be paid into the Department of Defense
				Education Benefits Fund under section 2006 of title 10.
								(4)The total amount of reductions in
				pay, or of collections or payments, required with respect to an individual
				under paragraph (1) shall be achieved not later than 12 months after the date
				on which the individual makes an election under subsection (b)(5).
								(5)No amount of educational assistance
				allowance under this chapter shall be paid to an individual covered by
				paragraph (1) until the date on which the total amount of reductions in pay, or
				of collections or payments, required with respect to the individual under
				paragraph (1) is achieved.
								(d)Limitations on
				basic educational assistance(1)The basic educational
				assistance allowance payable under this chapter to an individual entitled to
				such educational assistance allowance under this section shall be payable at
				the monthly rate of basic educational assistance payable under section
				3015(a)(1)(B) of this title.
								(2)Basic educational assistance under
				this section shall be available only for pursuit of a non-degree vocational
				training program, an associate degree, or a bachelor's degree, but shall not be
				available for pursuit of a masters degree or other advanced college
				degree.
								(3)An individual entitled under this
				section to basic educational assistance under this chapter is entitled to the
				educational stipend provided under section 3020A of this title.
								(4)(A)Entitlement under this
				section to basic educational assistance under this chapter is not transferrable
				under the provisions of section 3020 of this title.
									(B)An individual entitled under this
				section to basic educational assistance under this chapter is not eligible for
				the following:
										(i)The use of basic educational
				assistance benefits under this chapter for the repayment of Federal student
				loans under section 3020B of this title.
										(ii)Supplemental educational assistance
				authorized by subchapter III of this chapter.
										(5)(A)Except as provided in
				subparagraph (B), the provisions of section 3031 of this title shall apply to
				the use of entitlement under this section to basic educational assistance under
				this chapter.
									(B)In the case of an individual entitled
				under this section to basic educational assistance under this chapter who is
				described by subsection (b)(2)(B), the period during which the individual may
				use such entitlement expires on October 1, 2019.
									(e)OutreachThe
				Secretary shall, in coordination with the Secretary of Defense, provide for
				notice of the opportunity under this section to elect to become entitled to
				basic educational assistance under this
				chapter.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3018C the
			 following new item:
					
						
							3018D. Opportunity for current and certain retired VEAP-era
				personnel to
				enroll.
						
						.
				(b)Conforming
			 amendmentsSection 3017(b)(1) of such title is amended—
				(1)in subparagraphs
			 (A) and (C), by striking or 3018C(e) and inserting
			 3018C(e), or 3018D(c); and
				(2)in subparagraph
			 (B), by striking or 3018C(e) of this title after section
			 3018C(e), or 3018D(c) of this title or paid by the individual under section
			 3018D(c) of this title.
				12.College Patriots
			 Grant Program
			(a)Program
			 authorized
				(1)In
			 generalChapter 36 of title 38, United States Code, is amended by
			 adding at the end the following new subchapter:
					
						IVCollege Patriots
				Grants
							3699A.College
				Patriots Grant Program
								(a)PurposeIt
				is the purpose of this section to provide, through a partnership with the
				Department and institutions of higher education, supplemental educational
				grants to assist in making available the benefits of postsecondary education to
				qualified veterans by meeting such veterans' unmet financial need.
								(b)Establishment of
				programThe Secretary shall carry out a supplemental educational
				grant program under which—
									(1)an institution of
				higher education participating in the program voluntarily provides a covered
				individual enrolled in the institution with the non-Federal share of a
				percentage of the covered individual's unmet financial need determined in
				accordance with subsection (e); and
									(2)the Secretary
				provides the Federal share of a percentage of the covered individual's unmet
				financial need determined in accordance with subsection (e).
									(c)Designation of
				programThe program under this section shall be known as the
				College Patriots Grant Program.
								(d)Institutional
				eligibility criteriaAssistance may be made available under this
				section only to an institution of higher education that satisfies any criteria
				specified by the Secretary. Such criteria shall include an agreement or other
				appropriate assurance from the institution of higher education that—
									(1)the non-Federal
				share of a covered individual's unmet financial need awarded under this section
				shall be provided from non-Federal resources, including—
										(A)institutional
				grants and scholarships;
										(B)tuition or fee
				waivers;
										(C)State
				scholarships; and
										(D)foundation or
				other charitable organization funds; and
										(2)funds made
				available under this section shall be provided to a covered individual for whom
				the institution of higher education has made a determination that the covered
				individual has an unmet financial need, which determination shall be made
				before including Federal student loans under title IV of the Higher Education
				Act of 1965 in the covered individual's financial aid package.
									(e)Federal share;
				non-Federal share
									(1)In
				generalThe Secretary shall not approve an institution of higher
				education for participation in the College Patriots Grant Program unless the
				institution of higher education has provided, in the manner required by the
				Secretary, the following:
										(A)An agreement or
				other assurance that the institution of higher education will provide the
				non-Federal share in accordance with this subsection.
										(B)Information on the
				specific methods by which the non-Federal share shall be paid.
										(C)An acknowledgment
				that the non-Federal share provided under this subsection shall supplement and
				not supplant other Federal and non-Federal funds.
										(2)Federal and
				non-Federal sharesEach institution of higher education
				participating in the program under this section shall select one of the three
				contribution percentage tiers described in paragraph (3) for purposes of
				meeting a percentage of the unmet financial needs of covered individuals
				enrolled in the institution.
									(3)Percentage
				contribution tiers
										(A)25 percent
				tierIn the case of a covered individual enrolled in the
				institution who has an unmet financial need that is—
											(i)less than $8,000,
				the non-Federal share shall be 12.5 percent of the unmet financial need and the
				Federal share shall be 12.5 percent of the unmet financial need, except that
				the Federal share shall not exceed $1,000; and
											(ii)equal to or
				greater than $8,000, the Federal share shall be $1,000 and the non-Federal
				share shall be 25 percent of the covered individual's unmet financial need
				minus $1,000.
											(B)50 percent
				tierIn the case of a covered individual enrolled in the
				institution who has an unmet financial need that is—
											(i)less than $8,000,
				the non-Federal share shall be 25 percent of the unmet financial need and the
				Federal share shall be 25 percent of the unmet financial need, except that the
				Federal share shall not exceed $2,000; and
											(ii)equal to or
				greater than $8,000, the Federal share shall be $2,000 and the non-Federal
				share shall be 50 percent of the covered individual's unmet financial need
				minus $2,000.
											(C)100 percent
				tierIn the case of a covered individual enrolled in the
				institution who has an unmet financial need that is—
											(i)less than $6,000,
				the non-Federal share shall be 50 percent of the unmet financial need and the
				Federal share shall be 50 percent of the unmet financial need, except that the
				Federal share shall not exceed $3,000; and
											(ii)equal to or
				greater than $6,000, the Federal share shall be $3,000 and the non-Federal
				share shall be 100 percent of the covered individual's unmet financial need
				minus $3,000.
											(f)RegulationsThe
				Secretary shall prescribe regulations necessary to implement and administer the
				College Patriots Grant Program, including regulations establishing the
				procedures for determining eligibility for the program, applying for
				supplemental educational grants under the program, and distributing the Federal
				share provided by the Secretary under the program.
								(g)OutreachThe
				Secretary of Veterans Affairs, in coordination with the Secretary of Defense
				and the Secretary of Education, shall—
									(1)make available to
				the public on the Internet website of the Department—
										(A)a current list of
				institutions of higher education participating in the College Patriots Grant
				Program; and
										(B)information on the
				extent of participation of each institution of higher education participating
				in the College Patriots Grant Program;
										(2)make available to
				the public on the Internet website of the Department information about all
				Federal and State education benefits that members of the regular components of
				the Armed Forces, members of the reserve components of the Armed Forces,
				veterans, and their dependents may be eligible to receive; and
									(3)make available to
				institutions of higher education information about the College Patriots Grant
				Program and take appropriate actions to encourage broad participation of
				institutions of higher education in the program.
									(h)Awards for
				institutional recognitionThe Secretary may establish and
				administer an awards program to recognize the extent of an institution of
				higher education's participation in the College Patriots Grant Program.
								(i)DefinitionsIn
				this section:
									(1)Cost of
				attendanceThe term cost of attendance has the
				meaning given the term in section 472 of the Higher Education Act of 1965 (20
				U.S.C. 1087ll).
									(2)Covered
				individualThe term covered individual means an
				individual who—
										(A)is enrolled in an
				institution of higher education that is participating in the College Patriots
				Grant Program;
										(B)has such amount of
				remaining entitlement to educational assistance under chapter 30 or 32 of this
				title, or under chapter 1606 or 1607 of title 10, as the Secretary may require
				for purposes of this section; and
										(C)after receipt of
				any of the educational assistance described in subparagraph (B), has an unmet
				financial need to attend the institution of higher education for which a
				supplemental educational grant is sought.
										(3)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002).
									(4)Unmet financial
				needThe term unmet financial need means, with
				respect to a covered individual, the cost of attendance for the covered
				individual to attend an institution of higher education participating in the
				College Patriots Grant Program, minus the sum of—
										(A)grant and work
				assistance received by the covered individual under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.); and
										(B)any educational
				assistance payments received by the covered individual through any programs
				administered by the Department of Veterans Affairs or the Department of
				Defense.
										.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by adding at the end the following new items:
					
						
							SUBCHAPTER IV—College Patriots Grants
							3699A. College Patriots Grant
				Program.
						
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act, and shall apply to terms,
			 quarters, or semesters beginning on or after that date.
			
